Christianson, Ch. J.
(concurring specially). I concur in the opinion prepared by Mr. Justice Robinson, with the exception of what is said therein with respect to the rental value of the building. The findings of fact are to the effect that the plaintiffs had entered into a rental contract with J. B. Reed at a monthly rental of $150, that-this contract was made before the defendants entered into the contract to construct *76the building; and that the latter contract was made with knowledge of, and with reference to, the rental contract. Under these circumstances, it seems to me that the rent stipulated for would be the proper measure of damages.